J-S52035-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

T.K.                                              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

D.M.A.

                            Appellee                   No. 769 EDA 2014


               Appeal from the Order Entered February 7, 2014
                In the Court of Common Pleas of Bucks County
              Domestic Relations at No(s): CP-09-CR-01222-2013


BEFORE: GANTMAN, P.J., ALLEN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                       FILED OCTOBER 17, 2014

       Appellant, T.K. (“Father”), appeals from the order entered in the Bucks

County Court of Common Pleas, which required Father to turn over to

counsel for Appellee, D.M.A. (“Mother”), a copy of a deed of trust under

which Father is a trustee and contingent beneficiary, in this child support

matter. We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case.1 Therefore, we have no reason to

restate them.

____________________________________________


1
  Throughout its opinion, the trial court states that it held a hearing on
February 7, 2014, to determine Father’s support obligation for the parties’
two children; and that the court directed Father to pay a fixed amount for
(Footnote Continued Next Page)

_____________________________

*Former Justice specially assigned to the Superior Court.
J-S52035-14


      Father raises three issues for our review:

          DID THE TRIAL JUDGE ABUSE HIS DISCRETION BY
          ORDERING [FATHER] TO PROVIDE A COPY OF A DEED OF
          TRUST TO [MOTHER] THAT WOULD VIOLATE THE PRIVACY
          AND CONFIDENTIALITY OF THIRD PARTIES?

          DID THE TRIAL JUDGE ABUSE HIS DISCRETION BY
          ORDERING [FATHER] TO PROVIDE A COPY OF THE DEED
          OF TRUST TO [MOTHER] WHEN THERE WAS NO EVIDENCE
          THAT [FATHER] WAS RECEIVING INCOME THEREUNDER?

          DID THE TRIAL JUDGE ABUSE HIS DISCRETION BY NOT
          PROVIDING ANOTHER REMEDY BY WHICH DISTRIBUTIONS
          TO [FATHER] THAT WOULD BE INCOME FOR SUPPORT
          PURPOSES COULD NOT BE DISCLOSED TO [MOTHER]
          WITHOUT VIOLATING THE CONFIDENTIALITY AND
          PRIVACY OF THIRD PARTIES?

(Father’s Brief at 4).

      Preliminarily, we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.               Rosselli v. Rosselli, 750 A.2d 355

(Pa.Super. 2000), appeal denied, 564 Pa. 696, 764 A.2d 50 (2000) (citing

Pa.R.A.P. 2101).          See also Pa.R.A.P. 2114-2119 (addressing specific

requirements of each subsection of brief on appeal).             Regarding the

argument section of an appellate brief, Rule 2119(a) provides:

          Rule 2119. Argument

             (a)       General rule.—The argument shall be divided
                       _______________________
(Footnote Continued)

child support.    The record makes clear, however, Father has primary
physical custody of the parties’ children, and upon Father’s complaint for
child support, the court determined Mother’s child support obligation.



                                            -2-
J-S52035-14


         into as many parts as there are questions to be argued;
         and shall have at the head of each part—in distinctive type
         or in type distinctively displayed—the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to properly raise or

develop his issues on appeal, or where his brief is wholly inadequate to

present specific issues for review, a court will not consider the merits of the

claims raised on appeal.   Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000)

(holding appellant waived claim where she failed to set forth adequate

argument concerning her claim on appeal; appellant’s argument lacked

meaningful substance and consisted of mere conclusory statements;

appellant failed to cogently explain or even tenuously assert why trial court

abused its discretion or made error of law). See also Lackner v. Glosser,

892 A.2d 21 (Pa.Super 2006) (explaining appellant’s arguments must

adhere to rules of appellate procedure, and arguments which are not

appropriately developed are waived on appeal; arguments not appropriately

developed include those where party has failed to cite any authority in

support of contention); Estate of Haiko v. McGinley, 799 A.2d 155

(Pa.Super. 2002) (stating appellant must support each question raised by

discussion and analysis of pertinent authority; absent reasoned discussion of

law in appellate brief, this Court’s ability to provide appellate review is

hampered, necessitating waiver of issue on appeal).

      Instantly, the argument portion of Father’s brief is not divided into


                                     -3-
J-S52035-14


separate sections for each question to be argued. See Pa.R.A.P. 2119(a).

More importantly, Father cites no legal authority to support his claims on

appeal.2    See id.      Father’s failure to develop his claims on appeal with

discussion and analysis of pertinent authority precludes meaningful review

and waives his issues for appellate review.          See Lackner, supra; Haiko,

supra; Butler, supra.

       Moreover, after a thorough review of the record, the briefs of the

parties, the applicable law, and the well-reasoned opinion of the Honorable

Alan M. Rubenstein, we conclude that even if Father had preserved his

issues for our review, his claims would nevertheless merit no relief. The trial

court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed April 11, 2014, at 4-10)

(finding: initially, discovery order in question is immediately appealable

under collateral order doctrine, where Father asserts deed of trust contains

privileged information, court’s determination of purported privilege can be

addressed without deciding underlying issue of child support, interests of

beneficiaries’    alleged     confidential     information   would   potentially   go

unprotected without immediate review, and privacy concerns at issue are

rooted in public policy; regarding merits of Father’s claims, deed of trust is

____________________________________________


2
  The only citation to legal authority in Father’s appellate brief is in his
statement of jurisdiction. See Father’s Brief at 2 (citing 42 Pa.C.S.A. §
742).



                                           -4-
J-S52035-14


relevant to underlying issue of child support, as Father may receive

distributions in future which will impact his income for support purposes, and

details regarding when Father will receive distributions may lead to

admissible evidence in subsequent support hearing; discovery request is not

unduly burdensome or unreasonable or beyond scope of discovery; Father

does not cite any specific privilege that would prevent him from turning over

copy of deed of trust to Mother’s counsel, but to extent Father asserts

fiduciary duty to protect other beneficiaries’ information, there is no explicit

statutory duty to keep that information private or recognized independent

common law privilege in trustee-beneficiary relationship; Father failed to

explain what information in deed of trust, if disclosed, would violate privacy

and confidentiality of other beneficiaries; court gave absolute limiting

instructions that copy of deed of trust cannot be disseminated to anyone

other than Mother’s counsel and no additional copies can be made; Father

presented no evidence that disclosure of deed of trust in this circumstance

will endanger Father’s role as trustee or place him at risk of breaching

fiduciary duty; thus, court’s order directing Father to provide Mother’s

counsel with copy of deed of trust was proper). Accordingly, Father’s issues

are waived for appellate review; had Father preserved his claims, we would

have affirmed on the basis of the trial court’s opinion.

      Order affirmed.




                                     -5-
J-S52035-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2014




                          -6-
Circulated 10/02/2014 01:53 PM
Circulated 10/02/2014 01:53 PM
Circulated 10/02/2014 01:53 PM